1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10    TRACY THOMAS,                                  Case No. CV 18-3236-DSF (KK)
11                               Plaintiff,
12                          v.                       ORDER ACCEPTING FINDINGS
                                                     AND RECOMMENDATION OF
13    DEPARTMENT OF CHILD SUPPORT                    UNITED STATES MAGISTRATE
      SERVICES, ET AL.,                              JUDGE
14
                                 Defendant(s).
15
16
17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
18   Complaint, Defendants’ Motions to Dismiss, the relevant records on file, and the
19   Report and Recommendation of the United States Magistrate Judge. The Court has
20   engaged in de novo review of those portions of the Report to which Plaintiff has
21   objected. The Court accepts the findings and recommendation of the Magistrate
22   Judge.
23            IT IS THEREFORE ORDERED that Judgment be entered DISMISSING
24   this action with prejudice and without leave to amend.
25
26   Dated: March 25, 2019
27
                                                 HONORABLE DALE S. FISCHER
28                                               United States District Judge
